           Case 2:19-cv-00896-APG-VCF Document 34 Filed 04/17/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   CATHY L. DIFRANCO,                              )
                                                     )   Case No. 2:19-cv-00896-APG-VCF
13                          Plaintiff,               )
                                                     )
14          v.                                       )   JOINT STIPUATION AND [PROPOSED]
                                                     )   ORDER FOR EXTENSION OF TIME TO
15   ANDREW SAUL,                                    )   RESPOND TO PLAINTIFF’S MOTION FOR
     Commissioner of Social Security,                )   ATTORNEYS’ FEES
16                                                   )
                            Defendant.               )   (FIRST REQUEST)
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to respond to Plaintiff’s Motion for Attorneys’ Fees (Dkt Nos. 29, 30) be
20
     extended from April 16, 2020 to April 30, 2020. This is Defendant’s first request for extension.
21
     Good cause exists to grant Defendant’s request for extension. Counsel for Defendant (Counsel) has
22

23   been out ill and on intermittent sick leave, including the date of the current deadline for Defendant to

24   respond. In addition, Counsel also has over 100+ active social security matters, which require two

25   more dispositive motions until mid-May. Due to unanticipated leave and heavy caseload, Counsel
26
     needs additional time to adequately review the transcript and properly respond to Plaintiff’s Motion


                                                         -1-
           Case 2:19-cv-00896-APG-VCF Document 34 Filed 04/17/20 Page 2 of 2




 1   for Summary Judgment. The parties further stipulate that the Court’s Scheduling Order shall be
 2   modified accordingly. Defendant makes this request in good faith with no intention to unduly delay
 3
     the proceedings. Counsel apologizes for the belated request, but made her request as soon as
 4
     reasonably practicable following her leave.
 5
                                                         Respectfully submitted,
 6

 7
     Dated: April 16, 2020                               /s/ David Chermol
 8                                                       (*as authorized by email on April 16, 2020)
                                                         DAVID CHERMOL
 9                                                       Attorney for Plaintiff
10

11   Dated: April 16, 2020                               NICHOLAS A. TRUTANICH
                                                         United States Attorney
12                                                       DEBORAH LEE STACHEL
                                                         Regional Chief Counsel, Region IX
13                                                       Social Security Administration
14
                                                         By     /s/ Tina L. Naicker
15                                                       TINA L. NAICKER
                                                         Special Assistant U.S. Attorney
16                                                       Attorneys for Defendant

17
                                              ORDER
                                            [PROPOSED] ORDER
18

19          APPROVED AND SO ORDERED:

20
              4/17/2020
     DATED:_______________________                 _____________________________________
21                                                 THE HONORABLE    CAM FERENBACH
                                                   UNITED  STATES DISTRICT   JUDGE
                                                   UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26


                                                      -2-
